 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4   E-Mail: mbalaban@balaban-law.com
 5   Attorney for Plaintiff
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   TONYA HALE,                                     )   CASE NO. 2:19-cv-00780-JCM-VCF
                                                     )
12                                                   )
                                                     )   UNOPPOSED MOTION TO EXTEND TIME
13                   Plaintiff,                      )   FOR DEFENDANTS TO FILE
                                                     )   RESPONSIVE PLEADINGS TO
14           vs.                                     )   PLAINTIFF’S COMPLAINT
                                                     )
15                                                   )
     THE COSMOPOLITAN OF LAS VEGAS;                  )
16   NV PROPERTY 1, LLC dba THE                      )
                                                     )
17   COSMOPOLITAN OF LAS VEGAS, a                    )
     Nevada Limited Liability Company;               )
18   RICHARD SHERMAN, an individual,                 )
                                                     )
19                                                   )
                     Defendants.                     )
20                                                   )
                                                     )
21                                                   )
                                                     )
22
23           COMES NOW the Plaintiff, Tonya Hale (“Plaintiff” or “Hale”), and pursuant to Fed. R.
24   Civ. P. 6(b), respectfully submits this Unopposed Motion to Extend Time for Defendants to File
25   Responsive Pleadings to Plaintiff’s Complaint until July 31, 2019. No previous request for
26   extension has been made and this motion is submitted prior to the expiration of the original time
27
     period for responsive pleadings.
28
 1           1.     On May 6, 2019, Hale, through her counsel, filed a Complaint against Defendants
 2   Richard Sherman (“Sherman”) and The Cosmopolitan, NV Property 1, LLC d/b/a The
 3   Cosmopolitan of Las Vegas (“TCOLV”) (Sherman and TCOLV collectively referred to as
 4   “Defendants”). Both Defendants have been served with the Complaint.
 5           2.     The current due date for responsive pleadings on behalf of the respective
 6   Defendants has not yet expired. Plaintiff understands that both of the Defendants deny liability in
 7
     this matter.
 8
             3.     Plaintiff has been in contact with representatives of TCOLV. TCOLV has
 9
     requested an extension of time for all Defendants to file responsive pleadings through July 31,
10
     2019. Plaintiff does not object to this request.
11
             4.     Accordingly, there is good cause to postpone the responsive pleading deadline
12
     since doing so will allow the parties to effectively use their resources to attempt to reach a
13
     potential resolution, will further the ends of justice by affording the Defendants time to adequately
14
     respond to the claims and allegations in the Complaint if resolution is not reached, and will
15
     promote judicial economy.
16
17           WHEREFORE, Plaintiff respectfully requests that this Court grant this Unopposed Motion

18   to Extend Time for Defendants to File Responsive Pleadings to Plaintiff’s Complaint until July 31,

19   2019.

20           The undersigned, counsel of record for Plaintiff TONYA HALE certify that there are no
21   known interested parties other than those participating in the case.
22
23
24           DATED: 6/11/2019                        LAW OFFICES OF MICHAEL P. BALABAN

25
26                                              BY: /s/ Michael P. Balaban
                                                   Michael P. Balaban, Esq.
27                                                  LAW OFFICES OF MICHAEL P. BALABAN
                                                    10726 Del Rudini Street
28                                                  Las Vegas, NV 89141
 1                                                 ORDER
 2
            Upon consideration of Plaintiff’s Unopposed Motion to Extend Time for Defendants to
 3
     File Responsive Pleadings to Plaintiff’s Complaint, it is:
 4
            ORDERED, that the Unopposed Motion to Extend Time for Defendants to File Responsive
 5
     Pleadings to Plaintiff’s Complaint be, and hereby is, GRANTED, and it is
 6
            FURTHER ORDERED that Defendants shall serve their responsive pleadings on or before
 7
     July 31, 2019.
 8
 9
10                                                 IT IS SO ORDERED
11
12                                                 _______________________          ________
                                                   United States Magistrate Judge
13
                                                           June 11, 2019
14                                                 DATED: ______________
15
16
17
18
19
20
21
22
23
24
25
26
27
28
